      Case: 1:19-cv-00145-DAP Doc #: 662 Filed: 12/01/20 1 of 4. PageID #: 15276




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                    ) CASE NO. 1:19-cv-145
                                                  )
                          Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                  )
                v.                                ) MAGISTRATE JUDGE
                                                  ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                        )
 LLC, et. al.,                                    )
                                                  )
                          Defendants.             )

     ORDER APPROVING PROCEDURES REGARDING ACCESS TO DCEH
                            DATA

            Upon the Motion of Mark E. Dottore, Receiver to (i) Transfer and Turnover

Student Records to State Educational Authorities or Destroy Them; and

(ii) Approving Certain Procedures Regarding Access to the DCEH Data; and for

such Other and Further Relief as is Just [Dkt. No. 655] (the “Motion”) and further

upon the Student Intervenors’ Response to the Motion [Dkt. No. 659] (the

“Response”) and the Court having considered the arguments made in the Motion

and the Response

            NOW THEREFORE IT IS ORDERED THAT

      •     Until further order of this Court, following notice and opportunity for parties
            and intervenors to respond, the Receiver will use reasonable efforts to not
            cause the deletion of the DCEH Data.

      •     Until further order of this Court, (i) any governmental or regulatory
            authority or agency with jurisdiction over any of the Receivership Entities
            (each, a “Government Entity”); or (ii) any third party who has a valid court
            issued subpoena or order to access the DCEH Data (each, an “Authorized
            Third Party” and collectively, the “Authorized Access Parties”) may copy




{00028410-1 }
      Case: 1:19-cv-00145-DAP Doc #: 662 Filed: 12/01/20 2 of 4. PageID #: 15277




            the DCEH Data at their sole cost and expense, subject to compliance with
            applicable laws, regulations and data privacy requirements.

      •     Until further order of this Court, upon reasonable prior written notice and
            during normal business hours, solely for the purpose of accessing information
            relevant to the Receivership Entities, the Receiver will provide access to the
            DCEH Data to any Authorized Access Party. The Receiver’s sole obligation
            shall be to provide access to the DCEH Data, and the Receiver shall not be
            required to conduct any searches, downloads, analyses or deciphering of any
            of the DCEH Data. All costs and expenses to access the DCEH Data shall be
            the sole responsibility of the Authorized Access Party. The Receiver may
            charge $150 per hour for its personnel to assist with any request from an
            Authorized Access Party to access the DCEH Data. Any Authorized Third
            Party must pay the fees and costs of the Receiver’s involvement (if any) and
            the involvement of the Receiver’s attorneys (if any) at their normal rates. All
            access granted shall be subject to applicable laws, regulations and data
            privacy requirements.

      •     The Receiver shall not have any responsibility or obligation to identify,
            exclude or password protect any files that may contain PII. Any Authorized
            Third Party seeking documents that might include PII shall be required to
            state in the subpoena that the Authorized Third Party shall keep the PII
            strictly confidential and obey any legal or statutory requirements regarding
            PII (the “PII Protections”). Any release of the PII shall be actionable by the
            Receiver or the person whose PII was released.

      •     The Receiver shall not be required to seek any approvals from or provide any
            notices to any party prior to providing access to or copies of the DCEH Data
            to any Authorized Access Party. The Receiver may, but shall not be required
            to, review or screen any DCEH Data for confidentiality, data privacy
            requirements, personally identifiable information, restricted HIPPA
            information, attorney-client privilege, attorney work-product immunity, the
            common-interest privilege, any other applicable privileges, or any other
            concerns that may be raised by any party regarding the access to such DCEH
            Data. DCEH Data may be stored in file formats that require passwords and
            software programs to access, search, view and/or download. The Receiver
            shall not have any responsibility or obligation to search or access any
            password protected files, to convert any data to a particular file format or to
            provide the applicable software programs necessary to access, search, view
            and/or download the DCEH Data. To the extent the Receiver deems it
            necessary or advisable to screen the DCEH data for privileged or PII
            information, the Authorized Access Party will be responsible for payment of
            the Receiver’s and Receiver’s attorneys’ fees associated with said screening.
            To the extent that any party seeks to prevent access to the DCEH Data, the



{00028410-1 }                                  2
      Case: 1:19-cv-00145-DAP Doc #: 662 Filed: 12/01/20 3 of 4. PageID #: 15278




            Receiver shall not be required to provide any access without an order from a
            court of competent jurisdiction directing the Receiver provide such access and
            which contains the PII Protections.

      •     The Receiver shall use commercially reasonable efforts to maintain any
            existing security and data protection requirements for DCEH Data that are
            in place as of the Effective Date. The Receiver will not be required to conduct
            any maintenance, upgrades, monitoring, data downloads, searches or respond
            to any subpoenas, discovery or information requests related to the DCEH
            Data.

      •     The Receiver shall engage Innovative Discovery Solutions (“Innovative”) or
            a similar consultant on fair, comparative, and similar terms to the current
            arrangement with Innovative (the “Innovative Agreement”) to act as the
            authorized electronic discovery vendor with respect to requests for access to
            DCEH Data from Authorized Access Parties. Authorized Access Parties shall
            be required to enter into a separate agreement with Innovative (or the
            consultant selected) and pay the fees of Innovative or the consultant to access
            the DCEH Data.

      •     The Receiver is not and shall not be obligated or responsible to provide any
            Student Credentials and Records or any other records or information related
            to the Receivership Entities. All requests for Student Credentials and
            Records for the Receivership Entities shall be directed to Parchment. Any
            fees charged by Parchment shall be the sole responsibility of the person or
            party seeking the Student Credentials and Records. The Receiver is not
            under any obligation to continue to maintain the CARS data.

      •     The Receiver will have no liability whatsoever to any person as a result of
            providing access to or copies of the DCEH Data.

IT IS SO ORDERED.



                                        s/ Judge Dan Aaron Polster
                                        JUDGE DAN AARON POLSTER



                                        MAGISTRATE JUDGE THOMAS M. PARKER




{00028410-1 }                                  3
      Case: 1:19-cv-00145-DAP Doc #: 662 Filed: 12/01/20 4 of 4. PageID #: 15279




Respectfully submitted,


/s/ Mary K. Whitmer
Mary K. Whitmer (0018213)
James W. Ehrman (0011006)
Robert M. Stefancin (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@weadvocate.net

Attorneys for Mark E. Dottore Receiver




/s/ Eleanor M. Hagan
Richard S. Gurbst (0017672)
Eleanor M. Hagan (0091852)
SQUIRE PATTON BOGGS (US) LLP
4900 Key Tower
127 Public Square
Cleveland, OH 44114
Telephone +1 216 479 8500
Email: Eleanor.hagan@squirepb.com

Eric Rothschild
Admitted Pro Hac Vice
Alexander S. Elson
Admitted Pro Hac Vice
NATIONAL STUDENT LEGAL DEFENSE
NETWORK
1015 15th Street NW, Suite 600
Washington, DC 20005
Telephone +1 202 734 7495
Email:: alex@defendstudents.org
        eric@defendstudents.org

Attorneys for Interventors Emmanuel Dunagen, et. al.




{00028410-1 }                             4
